Case 9:20-cv-00049-RC-KFG Document 1 Filed 03/16/20 Page 1 of 16 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     LUFKIN DIVISION

RICHARD TABLER,                                             )
     Plaintiff,                                             )
                                                            )
v.                                                          )       Civil Action No. _________
                                                            )
LORIE DAVIS,                                                )
Director, Correctional Institutions                         )
Division, Texas Department of Criminal                      )
Justice, in her official capacity.                          )
       Defendant.                                           )




                             COMPLAINT AND JURY DEMAND



       Plaintiff, by and through his attorneys, David A. Lane and Reid Allison of KILLMER,

LANE & NEWMAN, LLP, and Richard Burr, BURR AND WELCH, PC, hereby brings this Complaint

and alleges as follows:

                                       INTRODUCTION

       1.      For nearly a decade, Richard Tabler has been housed in the Death Watch section

of the Texas Department of Criminal Justice’s (“TDCJ”) death row, at the Polunsky Unit. He has

spent 22 hours per day alone in a small cell. His family is prohibited from visiting him. Besides

guards, the people he has interacted with in the Death Watch section have been executed within

weeks of their being housed near Mr. Tabler.

       2.      This is an extreme and torturous existence for any person, which is why those for

whom Texas has scheduled an execution spend only a limited, determinate amount of time in the

Death Watch section—typically no more than 60-180 days. Studies on prolonged solitary

confinement have indisputably shown that such housing significantly damages a person’s
Case 9:20-cv-00049-RC-KFG Document 1 Filed 03/16/20 Page 2 of 16 PageID #: 2



physical, mental, and emotional health, while risking heightened levels of anxiety, depression,

and exacerbation of pre-existing mental health problems. In recent years, Supreme Court Justices

have recognized that prolonged solitary confinement “exact[s] a terrible price,” “literally drives

men mad,” and “raises serious constitutional questions.” Davis v. Ayala, 135 S. Ct. 2187, 2210

(2015) (Kennedy, J., concurring); Ruiz v. Texas, 137 S. Ct. 1246, 1247 (2017) (Breyer, J.,

dissenting). Justice Sotomayor has recently quoted Charles Dickens’ observations that “very

few” are “capable of estimating the immense amount of torture and agony which this dreadful

punishment [solitary confinement], prolonged for years, inflicts upon the sufferers.” Apodaca v.

Raemisch, 139 S. Ct. 5, 9-10 (2018) (Sotomayor, J., statement on denial of certiorari).

       3.      For Mr. Tabler, this is a personalized torture, profoundly exacerbating his

longstanding severe mental health issues. This cruel, protracted housing has not only

significantly worsened his mental health, it has also led him to attempt to take his own life

multiple times.

       4.      Mr. Tabler’s continued, indeterminate housing in the Death Watch section: (1) is

Cruel and Unusual Punishment, in violation of the Eighth and Fourteenth Amendments; (2)

unconstitutionally denies him Due Process, guaranteed by the Fourteenth Amendment, to prevent

the atypical and significant hardships he suffers in the Death Watch section; and (3) violates his

rights under the Americans with Disabilities Act (“ADA”). He must be immediately transferred

out of the Death Watch section.

                                  JURISDICTION AND VENUE

       5.      This action arises under the Constitution and laws of the United States and is

brought pursuant to 42 U.S.C. § 1983 and the Americans with Disabilities Act (“ADA”), 42

U.S.C. §§ 12101 et seq.

       6.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331. Jurisdiction supporting

                                                 2
Case 9:20-cv-00049-RC-KFG Document 1 Filed 03/16/20 Page 3 of 16 PageID #: 3



Plaintiffs’ claim for attorneys’ fees and costs is conferred by 42 U.S.C. § 1988.

         7.       Venue is proper in the Eastern District of Texas pursuant to 28 U.S.C. § 1391(b).

At all relevant times, Mr. Tabler has been incarcerated within the State of Texas, in the Eastern

District, all housing decisions made by Defendant affected him there, and all of the parties were

residents of the State of Texas at the time of the events giving rise to this litigation.

                                               PARTIES

         8.       Plaintiff Richard Tabler has been, at all relevant times, a state prisoner in custody

of the TDCJ and housed in the Death Watch section of death row in the Polunsky Unit,

Livingston, Texas.

         9.       Defendant Lorie Davis is the Director of the Correctional Institutions Division

(“CID”) of TDCJ. As Director of the CID, Defendant Davis is responsible for housing decisions,

planning, direction, and coordination of all programs and operations of Texas state prisons,

including death row and the Death Watch section at the Allan B. Polunsky Unit (“the Polunsky

Unit”), located at 3872 FM 350 South, Livingston, Texas, 77351. Defendant Davis interpreted

laws, policies, and operational procedures relevant to all employees at the Polunsky Unit and

death row. As part of her directorship of the CID, Defendant Davis authorized and/or condoned

the unconstitutional housing of Mr. Tabler. As such, she directly and proximately caused the

constitutional and statutory violations set forth below. At all relevant times, Defendant Davis

was acting under color of state law, as an official representative of the TDCJ.

                                     FACTUAL ALLEGATIONS

    I.         Mr. Tabler’s Cruel and Unusual housing

         10.      Mr. Tabler has been housed in the Death Watch section of TDCJ’s death row at

the Polunsky Unit since January 2, 2011.

         11.      The Death Watch section houses those TDCJ inmates who have an imminent

                                                    3
Case 9:20-cv-00049-RC-KFG Document 1 Filed 03/16/20 Page 4 of 16 PageID #: 4



execution date, scheduled within 60-180 days. Therefore, inmates spend only a limited, pre-

determined amount of time in the Death Watch section.

       12.     Mr. Tabler does not have an execution date and has not had one scheduled at any

point during his nearly ten years housed in the Death Watch section.

       13.     Mr. Tabler is in the Death Watch unit as punishment for his having been caught

with a cell phone approximately ten years ago.

       14.     The restrictions within the Death Watch section are extreme.

       15.     Mr. Tabler is held in solitary confinement conditions for 22 hours every day, in a

miniscule, 60-square-foot cell.

       16.     He is provided meals through a slot in the door of his cell.

       17.     He spends his limited recreation time in a pen separate from other inmates.

       18.     Mr. Tabler is allowed virtually no face-to-face contact with other inmates.

       19.     The harshness of these death row conditions, designed intentionally to limit

human contact, is substantially exacerbated by Mr. Tabler’s unusual status among death row

inmates—though he is not scheduled for execution, he is housed exclusively among inmates who

are within months of their own scheduled executions.

       20.     Death row inmates can communicate to a limited extent with other inmates. Given

their years- and decades-long waits for execution, these limited communications allow inmates

to form relationships and friendships, providing at least some human contact.

       21.     Perversely, aside from impersonal communications with prison guards, the only

people with whom Mr. Tabler is permitted to communicate are sent to be executed within weeks

of meeting him. Rather than the comfort that other inmates are permitted to draw from their

limited society with one another, Mr. Tabler is confronted with an endless procession of men

who are put to death as soon as he is able to form an attachment to them.

                                                 4
Case 9:20-cv-00049-RC-KFG Document 1 Filed 03/16/20 Page 5 of 16 PageID #: 5



         22.      Indeed, while Mr. Tabler has been housed in the Death Watch section, TDCJ has

executed over 90 inmates. Mr. Tabler had formed friendships with at least a dozen of those who

were then executed. On average, once a month an inmate has been executed, after spending his

final weeks housed in the Death Watch section with Mr. Tabler.

         23.      Though this bizarre and torturous circumstance would no doubt take a severe toll

on the mental well-being of any inmate, Mr. Tabler’s specific mental health problems are such

that he suffers an unusually elevated level of stress and mental anguish from the loss of people to

whom he has become attached.

         24.      The conditions for Mr. Tabler in the Death Watch section are so severe and have

such a profound impact on his mental health that in 2011, a federal judge denied his request to

drop his habeas appeals and be executed, after finding that his conditions of confinement coerced

him to that decision.

         25.      Despite the judge’s explicit finding that Mr. Tabler’s conditions of confinement

were so onerous as to coerce him into an effective suicide by dropping his habeas appeals, Mr.

Tabler remains housed in the Death Watch section.

         26.      Mr. Tabler has never been afforded a meaningful process in which to challenge

his housing in the Death Watch section and argue for a transfer to Texas’ less restrictive standard

death row, where he might at least find relief from his constant loss of friends to the death

chamber under his current conditions.

   II.         Mr. Tabler’s severe mental health issues

         27.      Throughout Mr. Tabler’s incarceration, TDCJ has known of his substantial mental

health issues.




                                                   5
Case 9:20-cv-00049-RC-KFG Document 1 Filed 03/16/20 Page 6 of 16 PageID #: 6



       28.     Mr. Tabler has long been diagnosed with Fetal Alcohol Spectrum Disorder

(specifically, Alcohol-Related Neurodevelopmental Disorder) and Klinefelter Syndrome. These

diagnoses reveal that Mr. Tabler suffers multiple central nervous system dysfunctions, resulting

in decreased impulse control, heightened anxiety, mood lability, low frustration tolerance,

depression, and executive function impairment. TCDJ has been aware of these diagnoses for

nearly five years.

       29.     With respect to his Fetal Alcohol-Related Neurodevelopmental Disorder, Mr.

Tabler suffers difficulty with social skills, including lack of stranger fear, naivete and gullibility;

inappropriate choice of friends; immaturity; difficulty understanding the perspective of others;

and poor social cognition.

       30.     Mr. Tabler also meets the criteria for Bipolar Disorder and Attention Deficit

Hyperactivity Disorder.

       31.     In addition to these significant mental health issues, he has suffered repeated

traumatic brain injuries.

       32.     This particular combination of mental health disorders, resulting in emotional

instability for Mr. Tabler at the best of times, leaves him without the emotional and cognitive

ability to effectively process the loss of people close to him. In the Death Watch section, such

losses are frequent and unavoidable and subject Mr. Tabler to undue suffering well beyond what

a neurotypical inmate might experience.

       33.     Mr. Tabler has repeatedly expressed mental distress, including suicidal ideation,

and has displayed physically self-harming and suicidal behaviors since his placement in the

Death Watch section, often in connection with the frequent loss of friends as a result of their

execution. What follows are a few examples of his significant mental health deterioration

between 2011 and 2015 due to his housing in the Death Watch section.

                                                   6
Case 9:20-cv-00049-RC-KFG Document 1 Filed 03/16/20 Page 7 of 16 PageID #: 7



        34.     On February 22, 2011, security and medical personnel contacted Mr. Tabler after

he intentionally cut his right arm open.

        35.     In addition to his overt attempt to kill himself, Mr. Tabler made multiple suicidal

statements during that contact with jail personnel.

        36.     A nurse who spoke with Mr. Tabler noted that she believed Mr. Tabler’s suicidal

statements might be genuine, and that he should be evaluated by a mental health professional.

        37.     Mr. Tabler asked the nurse for help with his suicidal impulses and was placed in a

psych observation cell.

        38.     While housed in the observation cell, Mr. Tabler spoke with mental health staff.

Mr. Tabler stated that a friend of his from death row had been executed a week earlier, and that

another friend was being transported to Huntsville to be executed. Mr. Tabler discussed how

difficult he found it to deal with the losses.

        39.     Asked whether he felt that other inmates’ lives were more important than his own

life, Mr. Tabler responded affirmatively. The mental health staff who interviewed Mr. Tabler

noted that he was surprised by the question and that his eyes filled with tears as he answered.

        40.     Mr. Tabler recounted a conversation with another death row inmate during which

Mr. Tabler voiced a desire to trade places with that inmate so that he could be executed.

        41.     On November 29, 2012, mental health staff noted that Mr. Tabler vented concerns

about recent executions.

        42.     On February 20, 2013, mental health staff assessed Mr. Tabler after he made

suicidal statements in a letter directed to his family and attorney, including a statement that he

intended to complete suicide on March 11.

        43.     During the February 20, 2013 mental health assessment, Mr. Tabler indicated that

one of the reasons he wanted to kill himself was that a friend of his was going to be executed the

                                                  7
Case 9:20-cv-00049-RC-KFG Document 1 Filed 03/16/20 Page 8 of 16 PageID #: 8



following day.

       44.       On October 4, 2013, Mr. Tabler was assessed for urgent mental health needs after

he threatened to cut himself with razor blades. Mr. Tabler informed mental health staff that he no

longer felt that he was in control and asked to be transferred to the Jester IV inpatient psychiatric

facility. The transfer was ordered the same day for the purposes of crisis management.

       45.       On October 8, 2013, during Mr. Tabler’s stay at the Jester IV facility, Mr. Tabler

informed staff that he remained very upset and needed to get some things off his chest. He stated

that five out of six recently executed inmates had been friends of his, and that their loss had

affected him deeply.

       46.       On October 9, 2013, still at the Jester IV facility, Mr. Tabler reported increased

depressive symptoms, including irritability, disturbance of his sleep pattern, decreased appetite,

and thoughts of hopelessness. During the same interaction, Mr. Tabler noted his concerns about

his housing in the Death Watch section, the pod where death row inmates with imminent

execution dates are housed. Mr. Tabler stated that he becomes close with the offenders housed

near him, only to lose them to execution, and again referenced his friendship with five of the past

six inmates executed. Mr. Tabler explicitly connected the loss of these five inmates with an

increased sense of hopelessness and feelings of depression during this conversation.

       47.       On October 10, 2013, still at the Jester IV facility, Mr. Tabler again indicated his

plans for self-harm to mental health staff, and he again explicitly connected his feelings of

depression to the fact that several of his friends had been executed over the previous six months.

       48.       On October 14, 2013, still at the Jester IV facility, Mr. Tabler once more indicated

that his poor mental health was connected to the loss of his fellow death row inmates, noting that

he had seen 27 men executed.

       49.       On October 15, 2013, still at the Jester IV facility, mental health staff asked Mr.

                                                   8
Case 9:20-cv-00049-RC-KFG Document 1 Filed 03/16/20 Page 9 of 16 PageID #: 9



Tabler to verbalize his principal problem that would be the focus of his clinical attention. Mr.

Tabler asked staff to let him stay at Jester IV for a while rather than returning to the Death Watch

area of death row, stating that he needed a break from Death Watch. He again expressed distress

related to five of the past six men executed having been his friends. He told mental health staff

that he would attempt to harm himself if and when he was returned to Death Watch.

       50.     Mr. Tabler also told mental health staff that he had been experiencing auditory

hallucinations, hearing his friends who had been executed. He stated that he had most recently

heard the auditory hallucinations the day after another offender had been executed.

       51.     On October 17, 2013, Mr. Tabler reported that his problems originated from his

housing in the Death Watch section, and that he had seen 40 inmates executed over the course of

his incarceration. He further reported that he had experienced auditory hallucinations in

conjunction with his friends being taken to be executed, and stated that he felt upset that he

would continue to live while his friends were executed. The mental health staff noted that Mr.

Tabler’s concerns appeared reflective of survivor’s guilt.

       52.     On April 1, 2014, having returned to the Death Watch section, Mr. Tabler was

seen by mental health staff after the facility’s mail room again reported that Mr. Tabler had made

suicidal statements in outgoing mail. Mr. Tabler once again told mental health staff that he was

upset by being forced to witness other offenders being taken to die, an inevitable result of his

housing in the Death Watch section. He indicated that he had been giving away his property as a

precursor to an approaching suicide attempt.

       53.     On April 2014, Mr. Tabler expressed a desire to stop consuming food and liquids,

noting that he was tired from watching executions. Mental health staff noted that Mr. Tabler

appeared to desire to go into renal failure and seemed depressed.

       54.     On February 12, 2015, Mr. Tabler reported that he was feeling down about a

                                                 9
Case 9:20-cv-00049-RC-KFG Document 1 Filed 03/16/20 Page 10 of 16 PageID #: 10



recent execution.

       55.       On numerous other occasions, and until the present day, Mr. Tabler’s mental

health has been substantially worsened by his housing in the Death Watch section, and he has

continued to exhibit suicidal behaviors throughout his time in the Death Watch section.

       56.       Indeed, he attempted suicide and very nearly succeeded in June 2019. Mr. Tabler

sliced his arm open from wrist to shoulder and nearly died. This was just the most recent in Mr.

Tabler’s established history of suicide attempts to escape his present torturous day-to-day

experience in the Death Watch section.

       57.       As referenced above, the conditions remain so severe that a federal district judge

has previously refused to allow Mr. Tabler to drop his habeas appeals, finding that his conditions

of confinement were coercing him to seek execution rather than continue living in the Death

Watch section.

       58.       Plaintiff has fully, properly, and timely exhausted all available administrative

remedies in connection with the events described herein.

                           STATEMENT OF CLAIMS FOR RELIEF

                               FIRST CLAIM FOR RELIEF
          42 U.S.C. § 1983 – Violations of the Eighth and Fourteenth Amendments
                              Cruel and Unusual Punishment

       59.       At all times relevant to this action, the Defendant was responsible for

promulgating and implementing policies, practices, and procedures relating to inmate

classifications and housing decisions.

       60.       The Defendant’s decision to house Mr. Tabler in prolonged solitary confinement,

among men due to be executed in mere weeks, in the Death Watch section has deprived and

continues to deprive him of basic human needs. Mr. Tabler’s continued, indeterminate housing in

the Death Watch section is cruel and unusual punishment because this housing deprives him of

                                                  10
Case 9:20-cv-00049-RC-KFG Document 1 Filed 03/16/20 Page 11 of 16 PageID #: 11



basic human needs, imposes serious and irreparable psychological and physical injury on his

person, and violates present-day standards of human dignity.

          61.    The indefinite duration of Mr. Tabler’s housing in the Death Watch section poses

significant risks of incapacitating him and causing him permanent mental and psychological

injury.

          62.    The Defendant’s housing Mr. Tabler in the Death Watch section inflicts

disproportionate punishment on him.

          63.    Housing him in these cruel conditions serves no valid, legal purpose and lacks

penological justification.

          64.    The Defendant’s infliction of mental and physical harm on Mr. Tabler strips him

of his dignity and worth, transgresses civilized society’s notions of decency, and is a practice that

is disavowed in contemporary society.

          65.    The mental and psychological anguish inflicted on Mr. Tabler as a result of his

housing in the Death Watch section are obvious to Defendant and any other reasonable person.

Defendant knows that Mr. Tabler is suffering substantial and ongoing injury.

          66.    As a direct and proximate result of Defendant’s constitutional violations, Mr.

Tabler will continue to be irreparably injured. He will suffer irreparable harm unless Defendant

is enjoined from continuing this unconstitutional housing decision.

                                 SECOND CLAIM FOR RELIEF
                 42 U.S.C. § 1983 – Fourteenth Amendment Due Process Violation

          67.    Plaintiff Tabler incorporates all other paragraphs of this Complaint for purposes

of this Claim.

          68.    Defendant has substantially increased the punishment suffered by Mr. Tabler by

placing him permanently in the Death Watch unit.



                                                 11
Case 9:20-cv-00049-RC-KFG Document 1 Filed 03/16/20 Page 12 of 16 PageID #: 12



       69.     Defendant has sporadically conducted hearings for inmates facing unusual

increased levels of security within the prison system. The Defendant has created a liberty

interest through the implementation of hearings, which give inmates the chance for less

restrictive confinement and by maintaining a standard death row at the Polunsky Unit, as well as

the Death Watch section in which Plaintiff Tabler has been housed for nearly a decade.

       70.     Plaintiff Tabler has this liberty interest in a due process hearing which may result

in a less restrictive and torturous confinement and therefore must be afforded sufficient due

process before the interest can be refused.

       71.     Plaintiff Tabler has not been provided sufficient process to argue for transfer to

the less restrictive standard death row and exercise this liberty interest, in violation of his

Fourteenth Amendment right to Due Process.

       72.     By denying him meaningful review of his protracted, indefinite housing in

solitary confinement in the Death Watch section and never affording him the opportunity to be

considered for transfer to the less restrictive death row, Defendant is denying Mr. Tabler liberty

without due process of law.

       73.     Indefinite confinement in the isolated Death Watch section, with no prospect of

meaningful review for transfer to the less restrictive death row unit, imposes atypical and

significant hardship on him in relation to the ordinary incidents of prison life.

       74.     Every other prisoner in Mr. Tabler’s Death Watch section has been promptly

executed, and no other prisoner has ever been subjected to housing in this unit indefinitely.

       75.     Defendant’s acts and omissions are the proximate cause of the violation of

Plaintiff Tabler’s rights under the Fifth and Fourteenth Amendments.

       76.     The acts or omissions of Defendant were conducted within the scope of his

official duties and employment.

                                                  12
Case 9:20-cv-00049-RC-KFG Document 1 Filed 03/16/20 Page 13 of 16 PageID #: 13



       77.      As a direct and proximate result of Defendant’s acts or omissions, Plaintiff Tabler

has suffered harm and is at risk of suffering harm going forward, until he is provided sufficient

process to consider him for transfer to the less restrictive and torturous standard death row unit.

                                THIRD CLAIM FOR RELIEF
   42 U.S.C. § 12132, et seq. – Violation of Title II of the Americans with Disabilities Act
                                     of 1990, as Amended
            Unlawful Discrimination and Failure to Reasonably Accommodate

       78.      Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set

forth herein.

       79.      The Americans with Disabilities Act (hereinafter referred to as the “ADA”), 42

U.S.C. §§ 12101 et seq., and specifically 42 U.S.C. §§ 12131-12134, prohibits discrimination in

public services on the basis of disability. 42 U.S.C. § 12132 provides:

       Subject the provisions of this subchapter, no qualified individual with a disability
       shall, by reason of such disability, be excluded from participation in or be denied
       the benefits of the services, programs, or activities of a public entity, or be
       subjected to discrimination by any such entity.

       80.      The ADA defines a “public entity” to include any state or local government or

any department, agency, special purpose district, or other instrumentality of a State or local

government, 42 U.S.C. § 12131(1). The Texas Department of Criminal Justice is a “public

entity” within the meaning of the ADA.

       81.      Mr. Tabler is a person that Defendant knew had a disability, including severe

mental health issues and suicidal ideation, that substantially limits his major life activities.

       82.      Plaintiff, with or without reasonable modifications to rules, policies or practices,

met the essential eligibility requirements for the receipt of services or the participation in

programs or activities provided by the Defendant. Thus, Plaintiff was a “qualified individual

with disabilities” within the meaning of the ADA, 42 U.S.C. § 12131(2).



                                                  13
Case 9:20-cv-00049-RC-KFG Document 1 Filed 03/16/20 Page 14 of 16 PageID #: 14



        83.      Plaintiff was qualified to participate in the services, programs, activities, and

benefits provided to inmates in the TDCJ’s custody within the meaning of Title II of the ADA.

        84.      Defendant was on notice regarding Mr. Tabler’s serious mental health issues,

suicidal state of mind, and repeated suicide attempts.

        85.      Defendant failed to reasonably accommodate Mr. Tabler’s disabilities despite

knowing of his suicidal ideation, and related impairments and conditions.

        86.      An obviously reasonable accommodation exists, that TDCJ has failed to provide

Mr. Tabler: moving him out of the Death Watch section and back to death row.

        87.      Defendant’s actions and inactions violated clearly established law under Title II

of the ADA and its implementing regulations.

        88.      Defendant had no legitimate basis for violating Mr. Tabler’s ADA rights.

        89.      Defendant’s actions and inactions are objectively unreasonable in light of the

circumstances.

        90.      Defendant’s actions and inactions are the proximate and legal cause of Plaintiff’s

injuries.

        91.      Plaintiff has been and continues to be damaged by Defendant’s unlawful conduct

under the ADA.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor

and against Defendant, and grant:

        (a)      Appropriate relief at law and equity;

        (b)      Declaratory and injunctive relief, as well as other appropriate equitable relief;

        (c)      Attorneys’ fees and the costs associated with this action, including expert witness

                 fees, on all claims allowed by law;

                                                   14
Case 9:20-cv-00049-RC-KFG Document 1 Filed 03/16/20 Page 15 of 16 PageID #: 15



      (d)    Any further relief that this Court deems just and proper, and any other relief as

             allowed by law.

      PLAINTIFF HEREBY DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.

      Dated this 16th day of March 2020.



                                           KILLMER, LANE & NEWMAN, LLP

                                           s/ David A. Lane
                                           David A. Lane
                                           Reid Allison
                                           KILLMER, LANE & NEWMAN, LLP
                                           1543 Champa Street, Suite 400
                                           Denver, Colorado 80202
                                           (303) 571-1000
                                           (303) 571-1001
                                           dlane@kln-law.com
                                           rallison@kln-law.com



                                           BURR AND WELCH, PC

                                           s/ Richard Burr
                                           Richard Burr
                                           Texas Bar No. 24001005
                                           Burr and Welch, PC
                                           PO Box 525
                                           Leggett, Texas 77350
                                           (713) 628-3391
                                           (713) 893-2500 fax
                                           dick.burrandwelch@gmail.com


                                           ATTORNEYS FOR PLAINTIFF




                                              15
Case 9:20-cv-00049-RC-KFG Document 1 Filed 03/16/20 Page 16 of 16 PageID #: 16



                                 CERTIFICATE OF SERVICE

        The undersigned certifies that a true and correct copy of the foregoing pleading was
served electronically upon Kristen Worman (kristen.worman@tdcj.texas.gov), General Counsel
for the Texas Department of Criminal Justice and counsel for Respondent, this 16th day of
March, 2020.

                                    /s/Richard H. Burr
                                    Counsel for Plaintiff




                                              16
